This is an appeal from the 92d District Court of Stephens County from a judgment upon a forfeited bail bond.
The State has filed a motion to dismiss this case on the grounds that the appeal bond is defective, in that it states that appellants have appealed to the court of Civil Appeals for the 2d Supreme District, and is conditioned to pay all costs which may accrue in said court and the Supreme Court; and because the appellants have not filed briefs in keeping with rules of the district court and court of Civil Appeals. The appeal bond states:
"Pete Walcott and L. H. Welch have taken an appeal to our Honorable Court of Civil Appeals for the second Supreme Judicial District of Texas, . . . Conditioned that the said Pete Walcott and L. H. Welch shall prosecute their appeal to effect, and shall pay all the costs which have accrued in the court below, or which may accrue in the Court of Civil Appeals and the Supreme Court."
This bond is defective, and in our opinion is insufficient to base an appeal to this court, and that said motion to dismiss should be sustained. The State also moves to dismiss this case because same is not briefed in keeping with the rules required in civil cases; but in view of the appeal bond being defective we deem it unnecessary to pass upon that issue.
We therefore conclude that the State's motion should be granted and said cause be dismissed, for the reasons above stated, which is accordingly done.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.